EXECUTION VERSION

EXHIBIT 10.16






EMERGENT CAPITAL, INC.,

as Issuer,



 


15.0% Senior Secured Notes due September 14, 2018



________________________



FORM OF NOTE PURCHASE AGREEMENT



Dated as of _________, 2016



________________________







--------------------------------------------------------------------------------




Table of Contents
Page
SECTION I.
PURCHASE AND SALE; ISSUE
DATE.............................................................    1

Section 1.1
Purchase and
Sale........................................................................................    1

Section 1.2
Closing.........................................................................................................    2

SECTION II.
CONDITIONS
PRECEDENT..............................................................................    2

Section 2.1
Conditions to
Purchase................................................................................    2

Section 2.2
Issuer's
Acceptance......................................................................................    3

Section 2.3
Purchaser’s Waiver of
Compliance..............................................................    3



SECTION III.
REPRESENTATIONS AND
WARRANTIES......................................................    4

Section 3.1
Representations and Warranties of the
Issuer..............................................    4

Section 3.2
Representations and Warranties of the
Purchaser......................................    10

SECTION IV.
INDEMNIFICATION.........................................................................................    11

SECTION V.
MISCELLANEOUS...........................................................................................    12

Section 5.1
Amendments and
Waivers.........................................................................    12

Section 5.2
Notices.......................................................................................................    12

Section 5.3
No Waiver; Cumulative
Remedies.............................................................    12

Section 5.4
Successors and
Assigns..............................................................................    13

Section 5.5
Counterparts...............................................................................................    13

Section 5.6
Severability................................................................................................    13

Section 5.7
Governing
Law...........................................................................................    13

Section 5.8
Termination................................................................................................    13

Section 5.9
Limited Recourse; No
Proceedings...........................................................    13

Section 5.10
Legal
Counsel............................................................................................    13

Section 5.11
Survival of Representations and Warranties and
Indemnification.............    14

Section 5.12
Submission to Jurisdiction;
Waivers..........................................................    14

Section 5.13
Waivers of Jury
Trial..................................................................................    15

Section 5.14
Authorization for Indenture
Trustee...........................................................    15





 






--------------------------------------------------------------------------------




NOTE PURCHASE AGREEMENT (this “Agreement”), dated as of ______________, 2016, by
and among EMERGENT CAPITAL, INC., a Florida corporation (the “Issuer”), and the
purchasers who have executed this Agreement (collectively, the “Purchaser”
unless context refers to each Purchaser separately).


W I T N E S S E T H:
WHEREAS, the Issuer proposes to sell to the Purchaser 15.0% senior secured notes
due September 14, 2018 (the “Notes”) in aggregate principal amount of up to U.S.
$30,000,000;
WHEREAS, the Notes will be issued pursuant to the Indenture, dated March 11,
2016, by and among the Issuer and Wilmington Trust, National Association, as
indenture trustee (capitalized terms used in this Agreement and not defined have
the meanings specified in the Indenture; rules of construction set forth in
Section 1.03 of the Indenture apply equally to this Agreement); and
WHEREAS, the Notes are being offered and sold to the Purchaser without being
registered under the U.S. Securities Act, in reliance on an exemption therefrom;
NOW, THEREFORE, in consideration of the mutual covenants herein contained, and
other good and valuable consideration, the receipt and adequacy of which are
hereby expressly acknowledged, the parties hereto agree as follows:
SECTION I.PURCHASE AND SALE; ISSUE DATE


Section 1.1        Purchase and Sale.
(a)    On and subject to the terms and conditions of this Agreement and the
Indenture, on the Initial Issue Date or any Additional Issue Date, as
applicable, the Issuer agrees to issue and sell to the Purchaser, the Note with
an Initial Note Balance set forth opposite the Purchaser’s name on Schedule 1,
and (i) to deliver such Note to the Indenture Trustee as agent for the Purchaser
on, or before, the Closing Time, and (ii) to cause the Indenture Trustee to
deliver the Note to the Purchaser, the following business day of the Initial
Issue Date or Additional Issue Date, as applicable, by overnight courier in
accordance with the delivery instructions set forth in the executed Purchaser
Letter (as defined in Section 3.2(d) below) delivered to the Issuer at the
Closing Time (as defined in Section 1.2 below). On the basis of the
representations and warranties of the Issuer set forth in this Agreement and the
other Transaction Documents, and subject to the terms and conditions set forth
herein and therein, the Purchaser hereby agrees to purchase such Note on the
Initial Issue Date or Additional Issue Date, as applicable, from the Issuer in
accordance with the terms set forth herein, and hereby appoints the Indenture
Trustee as its agent for the limited purpose of accepting delivery of the Note.




--------------------------------------------------------------------------------




(b)    The purchase price for each Note, whether issued on the Initial Issue
Date or on an Additional Issue Date, is 100% of its Initial Note Balance (the
“Purchase Price”).


Section 1.2    Closing.
(a)    Delivery and sale of the Notes and payment of the Purchase Price (for the
Notes) will be completed (the "Closing") at 11:00 a.m. (Eastern time) on the
Initial Issue Date or Additional Issue Date, as applicable, (the "Closing
Time"). If, on or prior to the Closing Time, the terms and conditions contained
in this Agreement and the other Transaction Documents have been complied with to
the satisfaction of the Purchaser, or waived by the Purchaser pursuant to
Section 2.3, the Purchaser shall deliver to the Issuer, at the Closing Time, an
executed copy of this Agreement and will cause the delivery to the Issuer, at
the Closing Time, payment of the Purchase Price (for the Notes) in U.S. Dollars,
either by wire transfer to the Deposit Account of the Issuer identified on
Schedule 2 hereto or by certified check or bank draft, as determined by the
Issuer and the Purchaser, for the Notes purchased pursuant to this Agreement
against delivery of physically certificated Notes representing the Initial Note
Balance as identified on Schedule 1 hereto, and such other documentation as may
be required pursuant to this Agreement and the other Transaction Documents. If,
prior to the Closing Time, the terms and conditions contained in this Agreement
and the other Transaction Documents have not been complied with to the
satisfaction of the Purchaser, or waived by the Purchaser, the Purchaser and the
Issuer will have no further obligations under this Subscription Agreement.


SECTION II.CONDITIONS PRECEDENT


Section 2.1    Conditions to Purchase. The following shall be conditions
precedent to the purchase of the Note on the Initial Issue Date or any
Additional Issue Date:
(a)    The Notes shall have been duly authorized, executed, authenticated,
delivered and issued and, upon payment of the Purchase Price, shall be entitled
to the benefits of the Indenture. This Agreement and each of the other
Transaction Documents shall have been duly authorized, executed and delivered by
the respective parties thereto and shall be in full force and effect, and all
conditions precedent contained in the Transaction Documents shall have been
satisfied.
(b)    The Purchaser shall have received a written legal opinion under United
States and New York State law, in form and substance satisfactory to the
Purchaser, from Foley & Lardner LLP, in a form as is usual and customary for
financings of this type, including, without limitation, corporate authorization,
enforceability, non-contravention of material agreements, perfection,
non-contravention of law, no registration under United States federal and state
securities laws, Investment Company Act and such other matters as the Purchaser
may reasonably request.

-2-



--------------------------------------------------------------------------------




(c)    The Purchaser and the Indenture Trustee shall have each received
signature and incumbency certificates executed by the authorized officers of the
Issuer, to enable each of them to enter into the Transaction Documents to which
such entity is a party.
(d)    The Purchaser and the Indenture Trustee shall have received a closing
certificate from Issuer, containing (i) the certificate of incorporation or
articles of organization of the Issuer, (ii) certified bylaws, (iii) a good
standing certificate from its jurisdiction of organization and (iv) resolutions
of the board of directors authorizing and approving the execution, delivery and
performance of the Transaction Documents and the obligations thereunder to which
the Issuer is a party and the transactions contemplated thereby.
(e)    The representations and warranties of the Issuer set forth in Section 3.1
hereof and in the other Transaction Documents shall be true and correct on the
date hereof.
(f)    No Default or Event of Default has occurred and is continuing.
(g)    All corporate and other proceedings in connection with the transactions
contemplated hereby and the other Transaction Documents, and all documents,
opinions and certificates incident thereto shall be satisfactory in form and in
substance to the Purchaser.
(h)    All governmental and third party approvals necessary in connection with
the continuing operations of the Issuer and the transactions contemplated hereby
shall have been obtained and be in full force and effect.
(i)    The Indenture Trustee shall have received the certificates representing
the Pledged Collateral as defined in and pledged pursuant to the Pledge
Agreement and the Indenture. UCC financing statements contemplated by the
Security Documents shall have been recorded in the appropriate filing office.
(j)    The Issuer shall have delivered to the Indenture Trustee on, or before,
the Closing Time the Purchaser’s Notes for delivery of the Note to the Purchaser
in compliance with Section 1.1 hereof.
Section 2.2        Issuer’s Acceptance. The Issuer’s acceptance of the Purchase
Price for the Note issued on the Initial Issue Date or Additional Issue Date, as
applicable, shall be the Issuer’s acknowledgement to the Purchaser that the
conditions to closing set forth in Section 2.1 have been complied with or
otherwise waived as of such date.
Section 2.3        Purchaser’s Waiver of Compliance. The Purchaser may in its
sole discretion waive compliance with any conditions to the obligations of the
Purchaser set forth in Section 2.1 hereof.





-3-



--------------------------------------------------------------------------------




SECTION III.REPRESENTATIONS AND WARRANTIES


Section 3.1        Representations and Warranties of the Issuer. The Issuer
hereby represents and warrants to the Indenture Trustee and the Purchaser that
as of the Initial Issue Date or any Additional Issue Date, as applicable:
(a)    Organization and Good Standing. Each of the Issuer and its Significant
Subsidiaries has been duly formed and is validly existing and in good standing
under the laws of its state of organization or incorporation, as applicable,
with all requisite corporate or other power and authority to own, lease and use
its properties (whether real, personal, tangible or intangible or of any kind
whatsoever) and to conduct its business as presently conducted and has the power
and authority to own and convey all of its properties(whether real, personal,
tangible or intangible or of any kind whatsoever) and to execute and deliver
this Agreement and the Transaction Documents to which it is a party and to
perform the transactions contemplated hereby and thereby. Each of the Issuer and
its Significant Subsidiaries is duly qualified and authorized to do business as
a foreign corporation (or other business entity) in each jurisdiction where the
character of its assets or the nature of its activities makes such qualification
and authorization necessary except where failure to be so qualified or be in
good standing could not reasonably be expected to have a Material Adverse
Effect. For the purpose of this Agreement, “Material Adverse Effect” shall mean
a material adverse effect on (a) the condition (financial or otherwise),
business, performance, operations or properties of the Issuer or the Issuer and
its Significant Subsidiaries taken as a whole, (b) the ability of the Issuer to
perform its obligations under this Agreement and the other Transaction
Documents, (c) the validity or enforceability of the Transaction Documents or
the rights or remedies of the Purchaser hereunder or thereunder or of the Liens
created by any of the Security Documents, or (d) the value of the Collateral,
taken as a whole.
(b)    Binding Obligation. Execution, delivery and performance of this Agreement
and the other Transaction Documents to which the Issuer is a party have each
been duly executed and delivered on behalf of the Issuer by its duly authorized
officers and this Agreement and each other Transaction Document to which the
Issuer is a party constitutes a legal, valid and binding obligation of the
Issuer enforceable against the Issuer in accordance with their respective terms
except as enforcement thereof may be limited by applicable bankruptcy,
insolvency, moratorium or other similar laws affecting creditors’ rights and by
general principles of equity. No Consent Required. No consent of, or other
action by, and no notice to or filing with, any Governmental Authority or any
other party, is required for the due execution, delivery and performance by the
Issuer of this Agreement or any of the other Transaction Documents or for the
perfection of or the exercise by the Indenture Trustee or the Purchaser of any
of their rights or remedies thereunder which have not been duly obtained. For
the purpose of this Agreement, “Governmental Authority” shall mean (i) the
government of the United States of America; (ii) any other international,
multinational, national, federal, provincial, state, regional, municipal, local
or other government, governmental or public department, central bank, court,
tribunal, arbitral body, commission, board, bureau, ministry, agency or
instrumentality, domestic or foreign; (iii) any subdivision or authority of any
of the above; (iv) any quasi-governmental or private body exercising any
regulatory,

-4-



--------------------------------------------------------------------------------




expropriation or taxing authority under or for the account of any of the
foregoing; or (iv) any stock exchange.
(c)    No Violation. Execution, delivery and performance of this Agreement and
the other Transaction Documents to which the Issuer is party and the
consummation of the transaction contemplated by this Agreement and the
Indenture, including the issuance of the Notes, and the fulfillment of the terms
hereof is within the Issuer’s corporate power and does not conflict with, result
in any material breach of any of the terms and provisions of, nor constitute
(with or without notice or lapse of time) a default under, the organizational
documents of the Issuer, or any indenture, agreement or other instrument to
which the Issuer is a party or by which it is bound; nor violate any law,
treaty, rule or regulation or determination of an arbitrator or a court or other
Governmental Authority; nor result in the creation or imposition of any Lien
upon any of its properties pursuant to the terms of any such indenture,
agreement or other instrument (other than pursuant to the Security Documents).
(d)    No Proceedings. There is no pending or, to such Issuer’s knowledge,
threatened action, suit or proceeding, including without limitation, any
bankruptcy proceeding or governmental investigation, nor any injunction, writ,
restraining order or other order of any nature (each, a “Proceeding”) pending or
threatened against or affecting the Issuer, its officers or directors, or the
property of the Issuer, in any court or tribunal, or before any arbitrator of
any kind or before or by any Governmental Authority (i) asserting the invalidity
of this Agreement or any of the Transaction Documents, (ii) seeking to prevent
the pledge of any of the Collateral or the consummation of any of the
transactions contemplated thereby, (iii) seeking any determination or ruling
that might materially and adversely affect (A) the performance by the Issuer of
this Agreement or any of the Transaction Documents or the interests of the
Purchaser in the Collateral or (B) the validity or enforceability of this
Agreement or any of the Transaction Documents or (iv) asserting a claim for
payment of money adverse to the Issuer or the conduct of its business or which
is inconsistent with the due consummation of the transactions contemplated by
this Agreement or any of the Transaction Documents, in each case, other than any
Proceeding that is disclosed in the Issuer’s filings posted on the SEC Edgar
website, in the draft 10-K for the year ended December 31, 2015 that has been
furnished to the Purchaser (the “Draft 10-K”), or that would not reasonably be
expected to have a Material Adverse Effect.
(e)    Issuer Not Insolvent. The Issuer, as of the date hereof, is and after
giving effect to the consummation of the transactions contemplated by this
Agreement and the other Transaction Documents, will be, solvent, able to pay its
indebtedness as it matures and will have capital sufficient to carry on its
businesses and all business in which it is about to engage. The Issuer does not
intend to nor does management of the Issuer believe the Issuer will incur debts
beyond its ability to pay as they mature. The Issuer does not contemplate filing
a petition in bankruptcy or for an arrangement or reorganization under the
Bankruptcy Code or any similar law of any jurisdiction now or hereafter in
effect relating to the Issuer, nor does the Issuer have any knowledge of any
threatened bankruptcy or insolvency proceedings against the Issuer..

-5-



--------------------------------------------------------------------------------




(f)    Name. The legal name of the Issuer is as set forth in the signature page
of this Agreement and the Issuer does not have any tradenames, fictitious names,
assumed names or “doing business as” names.
(g)    Financial Statements. The audited consolidated balance sheets of the
Issuer as at December 31, 2014 and December 31 2013, and the related
consolidated statements of income and of cash flows for the fiscal years ended
on such dates, reported on by and accompanied by an unqualified report from
Grant Thornton LLP, present fairly the consolidated financial condition of the
Issuer as at such date, and the consolidated results of its operations and its
consolidated cash flows for the respective fiscal years then ended. The
unaudited consolidated balance sheet of the Issuer as at December 31, 2015, and
the related unaudited consolidated statements of income and cash flows for the
12-month period ended on such date in the Draft 10-K, present fairly the
consolidated financial condition of the Issuer as at such date, and the
consolidated results of its operations and its consolidated cash flows for the
twelve-month period then ended. All such financial statements, including the
related schedules and notes thereto, have been prepared in accordance with GAAP
applied consistently throughout the periods involved (except as approved by the
aforementioned firm of accountants and disclosed therein).
(h)    No Change. Except as disclosed in the Issuer’s filings posted on the SEC
Edgar website or in the Draft 10-K, since December 31, 2015, there has been no
development or event that has had or could reasonably be expected to have a
Material Adverse Effect. Since December 31, 2015, there has been no material
adverse change in the business, operations, condition, property or prospects
(financial or otherwise) of the Issuer or the Issuer and its Significant
Subsidiaries, taken as a whole. To the best knowledge of the Issuer, as of the
Initial Issue Date or Additional Issue Date, as applicable, (i) the Issuer does
not have any material contingent obligations (including any liability for taxes)
not disclosed by or reserved against in the consolidated financial statements to
be included in the Draft 10-K, and (ii) there are no unrealized or anticipated
losses from any present commitment of the Issuer which contingent obligations
and losses in the aggregate could reasonably be expected to have a Material
Adverse Effect
(i)    Ownership of Properties; Liens. The Issuer has good title to, or a valid
leasehold interest in, (i) all Collateral owned by it and (ii) all of its
property that is essential to its business as conducted on the Initial Issue
Date or Additional Issue Date, as applicable, and none of such Collateral or
other property is subject to any Lien except as contemplated by the Security
Documents.
(j)    Taxes. The Issuer has filed or caused to be filed all Federal, state and
other material tax returns that are required to be filed and has paid all United
States federal, state, local and other taxes that have become due and payable on
said returns or on any tax assessments made against it or any of its property
and all other taxes, fees or other charges imposed on it or any of its property
by any Governmental Authority (other than any the amount or validity of which
are currently being contested in good faith by appropriate proceedings and with
respect to which reserves in conformity with GAAP have been provided on the
books of the Issuer); no tax Lien has been filed, and, to the knowledge of the
Issuer, no claim is being asserted, with respect to any such tax,

-6-



--------------------------------------------------------------------------------




fee or other charge, except as disclosed in the Issuer’s filings posted on the
SEC Edgar website or in the Draft 10-K.
(k)    Federal Regulations. No part of the proceeds of the sale of any Notes,
will be used for “buying” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect for any purpose that violates the provisions of the
regulations of the Board of Governors of the Federal Reserve System of the
United States (or any successor) (the “Board”). If requested by the Purchaser or
the Indenture Trustee, the Issuer will furnish to the Indenture Trustee and each
Holder a statement to the foregoing effect in conformity with the requirements
of FR Form G-3 or FR Form U-1, as applicable, referred to in Regulation U.
(l)    Public Company. The common stock of the Issuer is publicly traded on The
New York Stock Exchange under the symbol “EMG.” The Issuer has timely filed with
or furnished to the SEC all reports required to be filed or submitted by it with
the SEC or mailed to its shareholders pursuant to the United States Securities
Act of 1933, as amended (the “U.S. Securities Act”), the United States
Securities Exchange Act of 1934, as amended (the “U.S. Exchange Act”) or rules
promulgated thereunder (“Issuer SEC Reports”). As of their respective dates (or,
if any of the Issuer SEC Reports were amended, as of the date such amendment was
filed with the SEC), each Issuer SEC Report, including any financial statements
or schedules included therein and as amended, if amended, (i) complied in all
material respects with all applicable requirements of the U.S. Securities Act
and the U.S. Exchange Act, as the case may be, and the applicable rules
promulgated thereunder and (ii) did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary in order to make the statements therein, in light of the circumstances
under which they were made, not misleading. No event or fact known to the Issuer
since the date of the last Issuer SEC Report, other than as set forth in the
Draft 10-K to be filed with the SEC, has occurred that would require the Issuer
to file a Current Report on Form 8-K other than the execution of this Agreement
and the other Transaction Documents or that could reasonably be expected to have
a Material Adverse Effect on the Issuer or the Issuer and its Significant
Subsidiaries. The Chief Executive Officer and Chief Financial Officer of the
Issuer have made all certifications (without qualification or exception to the
matters certified) required by, and would be able to make such certifications
(without qualification or exception to the matters certified) if required to do
so as of such dates pursuant to the Sarbanes-Oxley Act of 2002 (the
“Sarbanes-Oxley Act”) and any related rules and regulations promulgated by the
SEC, and the statements contained in any such certifications are complete and
correct and is otherwise in compliance in all material respects with all
applicable provisions of the Sarbanes-Oxley Act and the applicable rules of the
New York Stock Exchange.
(m)    Investment Company Act; Other Regulations. The Issuer is not, and after
receipt of the proceeds from the Notes will not be, an “investment company”, or
a company “controlled” by an “investment company”, within the meaning of the
Investment Company Act of 1940, as amended. The Issuer is not subject to
regulation under any Requirement of Law (other than Regulation X of the Board)
that limits its ability to incur Indebtedness.
(n)    Accuracy of Information. No statement or information contained in this
Agreement, any other Transaction Document, the Draft 10-K or any other document,
certificate or

-7-



--------------------------------------------------------------------------------




statement furnished by or on behalf of the Issuer to the Indenture Trustee or
the Purchaser, or any of them, for use in connection with the transactions
contemplated by this Agreement or the other Transaction Documents, contained as
of the date such statement, information, document or certificate was so
furnished, any untrue statement of a material fact or omitted to state a
material fact necessary to make the statements contained herein or therein not
misleading.
(o)    Security Documents. Each of the Indenture and each Security Document is
effective to create in favor of the Indenture Trustee, for the benefit of the
Purchaser, a legal, valid and enforceable security interest in the Collateral
described therein and proceeds thereof. In the case of the Pledged Collateral
described in the Pledge Agreement and the Indenture, when certificates
representing such Collateral are delivered to the Indenture Trustee (together
with a properly completed and signed power or endorsement), combined with the
filing of financing statements in appropriate form and the delivery of a notice
of assignment by way of security to Blue Heron (“Blue Heron”) in respect of the
PPNs (as defined on Exhibit A to the Pledge Agreement), in the case of the
deposit account into which the Litigation Proceeds are to be deposited, when an
account control agreement meeting the requirements of Section 9-104(a)(2) of the
UCC has been entered into by the Indenture Trustee, the depository bank and the
account holder with respect to such deposit account, and in the case of the
other Collateral described herein and the Security Documents, when financing
statements and other filings in appropriate form are filed, the Indenture and
each Security Document shall constitute a fully perfected Lien on, and security
interest in, all right, title and interest of the Issuer in such Collateral and
the proceeds thereof, as security for the Secured Obligations.
(p)    No Solicitation. No form of “general solicitation” or “general
advertising” (as such terms are defined in Regulation D under the U.S.
Securities Act) was used by the Issuer or its representatives in connection with
the offer and sale of the Notes. Neither the Issuer nor any of its
representatives has taken or will take any action that would constitute a public
offering of the Notes in the United States within the meaning of Section 4(a)(2)
of the U.S. Securities Act. Neither the Issuer nor any of its representatives
has engaged in or will engage in any “directed selling efforts” (as such term is
defined in Rule 902(c) of Regulation S under the U.S. Securities Act) or has
taken or will take any action that would cause the exemption afforded by Rule
506(b) of Regulation D under the U.S. Securities Act or the exclusion from
registration afforded by Rule 903 of Regulation S to be unavailable for offers
and sales of Notes in accordance with this Agreement. No investors were
solicited or otherwise approached by the Issuer or any representative of the
Issuer for the purpose of offering the Notes for sale who were not institutional
investors. The Issuer has not issued or sold any Notes within the six-month
period immediately preceding the date hereof or securities that could be
integrated with the Notes other than Initial Notes under the Indenture. Neither
the Issuer nor any representative on its behalf has offered or sold, nor will
any of them offer or sell, any Notes in any manner that would render the
issuance and sale of the Notes a violation of the U.S. Securities Act or any
state securities or “Blue Sky” laws, or require registration pursuant thereto,
nor has any of them authorized, nor will any authorize, any Person to act in
such manner.
(q)    Registration Exemption. The offer and sale of the Notes to the Purchaser
in the manner contemplated by this Agreement will offered and sold pursuant to
available exemptions from the registration requirements of the U.S. Securities
Act and accordingly will be exempt from

-8-



--------------------------------------------------------------------------------




the registration requirements of the U.S. Securities Act and it is not necessary
to qualify an indenture in respect of the Notes. The Indenture is not required
to be qualified under the Trust Indenture Act of 1939 (15 U.S.C.
Sections 77aaa-77bbbb) as in effect on the date of this Agreement.
(r)    Third Party Beneficiary. The Issuer acknowledges and agrees that the
Indenture Trustee is a third-party beneficiary of this Section 3.1 and the other
provisions of this Agreement related hereto (including, without limitation,
Section IV) and shall have the right to enforce such third-party beneficiary
rights.
(s)    Bad-Actor Requirements. With respect to the Notes to be offered and sold
in the United States in reliance on Rule 506(b) of Regulation D under the U.S.
Securities Act hereunder, none of the Issuer, any of its predecessors, any
affiliated issuer, any director, executive officer, other officer of the Issuer
participating in the offering, any beneficial owner of 20% or more of the
Issuer’s outstanding voting equity securities, calculated on the basis of voting
power, nor any promoter (as that term is defined in Rule 405 under the U.S.
Securities Act) connected with the Issuer in any capacity at the time of sale
(each, an "Issuer Covered Person" and, together, "Issuer Covered Persons") is
subject to any of the "Bad Actor" disqualifications described in Rule
506(d)(1)(i) to (viii) of Regulation D under the U.S. Securities Act (a
"Disqualification Event"), except for a Disqualification Event covered by Rule
506(d)(2) or (d)(3) of Regulation D. The Issuer has exercised reasonable care to
determine whether any Issuer Covered Person is subject to a Disqualification
Event.
(t)    Filings. With respect to Notes that are offered and sold in the United
States in reliance on Rule 506(b) of Regulation D, the Issuer will complete and
file with the SEC a Notice on Form D within 15 days after the first sale of
Notes pursuant to Rule 506(b) of Regulation D, and will make such filings with
any applicable state securities commission as may be required by state law. With
respect to Notes that are offered and sold outside of the United States, the
Issuer will complete and file all necessary filings with any applicable
Government Authority as may be required by any law, rule, regulation or order of
any such applicable Government Authority.
(u)    Availability of Regulation D.     The Issuer has not been subject to any
order, judgment or decree of any court of competent jurisdiction temporarily,
preliminarily or permanently enjoining such person for failure to comply with
Rule 503 of Regulation D under the U.S. Securities Act.
(v)    Integration. The Issuer has not offered or sold, for a period of six
months prior to the commencement of the offering of the Notes, and will not
offer or sell, any securities in a manner that would be integrated with the
offer and sale of the Notes and would cause the exemption from registration
provided by Rule 506 of Regulation D under the U.S. Securities Act (“Regulation
D”) to be unavailable for offers and sales of the Notes in accordance with this
Agreement.
(w)    General Solicitation or Advertising. None of the Issuer or its
Significant Subsidiaries or any person acting on any of their behalf has offered
or will offer to sell, or has solicited or will solicit offers to buy Notes in
the United States by means of any form of “general solicitation” or “general
advertising” (as such terms are defined in Regulation D) or has taken or

-9-



--------------------------------------------------------------------------------




will take any action that would constitute a public offering of the Notes in the
United States within the meaning of Section 4(a)2 of the U.S. Securities Act.
(x)    Directed Selling Efforts. During the period in which Notes are offered
for sale, none of the Issuer, its Significant Subsidiaries, or any person acting
on any of their behalf has engaged in or will engage in any “directed selling
efforts,” as such term is defined in Regulation S under the U.S. Securities Act
(“Regulation S”) or has taken or will take any action that would cause the
exclusion from registration afforded by Rule 903 of Regulation S to be
unavailable for offers and sales of Notes in accordance with this Agreement.
(y)    Use of Proceeds. The Issuer will not access, use or withdraw the proceeds
of the Notes until such time as (i) the Lien on, and security interest in, all
right, title and interest of the Issuer in the Collateral (other than the
Litigation Proceeds and the Pledged Deposit Accounts), as security for the
Secured Obligations, has been perfected and constitutes and creates a fully
perfected Lien; (ii) an Opinion of Counsel has been delivered to the Indenture
Trustee that the Security Documents (other than the Account Control Agreement)
are valid and enforceable against the Issuer and constitute and create a fully
perfected Lien on, and security interest in, all right, title and interest of
the Issuer in the Collateral (other than the Litigation Proceeds and the Pledged
Deposit Accounts), as security for the Secured Obligations; and (iii) the Issuer
has complied with its other obligations under Section 4.11 of the Indenture
(other than with respect to the Account Control Agreement).
(z)    Deposit of Proceeds. The Issuer will deposit the proceeds from the
issuance of any Notes into (i) a Pledged Deposit Account or (ii) a New Issuer
Deposit Account with respect to which a New Issuer Deposit Account Control
Agreement is in effect. As of the Initial Issue Date, the Issuer does not have
any deposit accounts established with a banking institution in the Issuer’s name
with a balance of $100,000 or more other than the Pledged Deposit Accounts.
Section 3.2        Representations and Warranties of the Purchaser. The
Purchaser hereby represents and warrants to the Issuer, on behalf of itself, and
not on behalf of or jointly and severally with any other Purchaser, that as of
the date hereof:
(a)    Due Authorization. This Agreement has been duly authorized by the
Purchaser and, on the Initial Issue Date or Additional Issue Date, as
applicable, will have been duly executed and delivered by the Purchaser.
(b)    Binding Obligation. Assuming the due authorization, execution and
delivery thereof by the other parties thereto, this Agreement constitutes a
valid and legally binding obligation of the Purchaser, enforceable in accordance
with its respective terms, subject to bankruptcy, insolvency, fraudulent
transfer, reorganization, moratorium and similar laws of general applicability
relating to or affecting creditors’ rights and to general equity principles.
(c)    No Violation. The execution, delivery and performance of this Agreement
by the Purchaser and compliance with the terms and provisions hereof will not
result in a breach or violation of any of the terms and provisions of, or
constitute a default under or conflict with, (i) any statute, rule, regulation
or order of any governmental agency or body or any court, domestic

-10-



--------------------------------------------------------------------------------




or foreign, having jurisdiction over the Purchaser or any of its properties,
(ii) any agreement or instrument to which the Purchaser is a party or by which
the Purchaser is bound or to which any of the properties of the Purchaser is
subject, or (iii) the organizational documents of the Purchaser.
(d)    Purchaser Letter. The Purchaser hereby delivers a letter in the form of
Exhibit A hereto (a “Purchaser Letter”) to the Issuer and makes the
representations and warranties set forth in the Purchaser Letter to the Issuer.
(e)    U.S. Securities Act. The Purchaser represents and warrants that it is
either (i) in the United States or a U.S. Person (as defined in Rule 902(k) of
Regulation S under the U.S. Securities Act) and purchasing the Notes as an
“accredited investor”, as defined in Rule 501(a) of Regulation D under the U.S.
Securities Act, or (ii) or a non-“U.S. Person” (as such term is defined in
Rule 902(k) of Regulation S under the U.S. Securities Act) and, in either case,
that it will transfer interests in any Note only in accordance with the
Indenture and applicable law.
SECTION IV.    INDEMNIFICATION


The Issuer agrees to indemnify and hold harmless each of the Purchaser and its
affiliates (including, without limitation, controlling persons) and each member,
partner, director, officer, employee, shareholder, advisor, agent, affiliate,
successor, partner, representative and assign of each of the forgoing (each an
“Indemnified Person”) from and against any and all actions (including
shareholder actions, derivative or otherwise), suits, investigation, inquiry,
claims, losses, damages, liabilities, joint or several, expenses or proceedings
of any kind or nature whatsoever which may be incurred by or asserted against or
involve any such Indemnified Person as a result of or arising out of or in any
way related to or resulting from the Transaction Documents, the use of proceeds
thereof or the other transactions contemplated thereby (regardless of whether
any such Indemnified Person is a party thereto and regardless of whether such
matter is initiated by a third party or otherwise) (any of the foregoing, a
“Proceeding”), and the Issuer jointly and severally agrees to reimburse each
Indemnified Person upon demand for any legal or other out-of-pocket expenses
incurred in connection with investigating, defending, preparing to defend or
participating in any such Proceeding; provided, however, that no Indemnified
Person will be indemnified for any such cost, expense or liability to the extent
determined by a final, nonappealable judgment of a court of competent
jurisdiction to have resulted solely from the gross negligence, bad faith or
willful misconduct of such Indemnified Person. In the case of any Proceeding to
which the indemnity in this paragraph applies, such indemnity and reimbursement
obligations shall be effective, whether or not such Proceeding is brought by the
Issuer or its securityholders or creditors, an Indemnified Person or any other
person, or an Indemnified Person is otherwise a party thereto and whether or not
any aspect of the Transaction Documents or the transactions thereunder are
consummated. Notwithstanding any other provision of the Transaction Documents,
(i) no Indemnified Person shall be responsible or liable for damages arising
from the unauthorized use by others of information or other materials obtained
through internet, electronic, telecommunications or other information
transmission and (ii) no Indemnified Person shall have any liability (whether
direct or indirect, in contract, tort or otherwise) to the Issuer, or any its
securityholders or creditors arising out of, related

-11-



--------------------------------------------------------------------------------




to or in connection with the Transaction Documents or the other transactions
contemplated thereby, except to the extent of direct (as opposed to special,
indirect, consequential or punitive) damages determined in a final,
nonappealable judgment by a court of competent jurisdiction to have resulted
solely from such Indemnified Person’s gross negligence, bad faith or willful
misconduct, and it is further agreed that the Purchaser shall have liability (if
any) only to the Issuer (as opposed to any other Person) and that the Purchaser
shall be liable solely in respect of its own commitment under the Transaction
Documents on a several, and not joint, basis with any other Purchaser.
The Issuer will not, without the prior written consent of the Indemnified
Person, settle, compromise, consent to the entry of any judgment in or otherwise
seek to terminate any Proceeding in respect of which indemnification may be
sought hereunder (whether or not any Indemnified Person is a party thereto)
unless such settlement, compromise, consent or termination (i) includes an
unconditional release of each Indemnified Person from all liability arising out
of such Proceeding and (ii) does not include a statement as to, or an admission
of, fault, culpability, or a failure to act by or on behalf of such Indemnified
Person.
SECTION V.    MISCELLANEOUS


Section 5.1        Amendments and Waivers. This Agreement may only be amended in
writing by all of the parties hereto (other than as expressly set forth in
Section 2.3 hereof).
Section 5.2        Notices. All notices, requests and demands to or upon the
respective parties hereto to be effective shall be in writing, and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered by hand, or, in the case of mail notice, when received,
addressed as follows in the case of the Issuer and in the case of the Purchaser,
as set forth on the signature page or, to such other address as may be hereafter
notified to the Indenture Trustee by the respective parties hereto:
The Issuer:
Emergent Capital, Inc.

5355 Town Center Road, Suite 701
Boca Raton, FL 33486
Attention of: Office of the General Counsel


Section 5.3        No Waiver; Cumulative Remedies. No failure to exercise and no
delay in exercising, on the part of any party hereto, any right, remedy, power
or privilege under any of the Transaction Documents shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege under any of the Transaction Documents preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges provided in the Transaction
Documents are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.

-12-



--------------------------------------------------------------------------------




Section 5.4        Successors and Assigns. This Agreement shall be binding upon
and inure to the benefit of the Issuer and the Purchaser, and their respective
successors and assigns, provided that the Issuer may not assign its rights
hereunder without prior written consent from the Purchaser.
Section 5.5        Counterparts. This Agreement may be executed by the parties
to this Agreement on any number of separate counterparts, and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.
Section 5.6        Severability. Any provisions of this Agreement which are
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provisions in any other jurisdiction.
Section 5.7    Governing Law. THIS AGREEMENT, OR ANY OF THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY, THE RELATIONSHIP OF THE PARTIES HERETO AND THE
INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND DUTIES OF THE PARTIES HERETO
SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH, THE LAW
OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO PRINCIPLES OF CONFLICTS OF LAW
OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE GENERAL OBLIGATIONS LAW OF THE
STATE OF NEW YORK.
Section 5.8        Termination. This Agreement shall remain in full force and
effect until the payment in full of the principal of and interest on the Notes
and all other amounts payable to the Purchaser or the Indenture Trustee under
the Transaction Documents.
Section 5.9        Limited Recourse; No Proceedings. The obligations of the
Issuer under this Agreement are solely the obligations of the Issuer. No
recourse shall be had for the payment of any fee or other obligation or claim
arising out of or relating to this Agreement or any other agreement, instrument,
document or certificate executed and delivered or issued by the Issuer, or any
officer of it in connection therewith, against any partner, member, stockholder,
employee, officer, director or incorporator of the Issuer.
Section 5.10    Legal Counsel. Foley & Lardner LLP is acting as legal counsel to
the Issuer in connection with this Agreement and the offering contemplated
herein. Purchaser hereby consents to such representation and acknowledges that
Foley & Lardner LLP will not and has not represented the Purchaser in connection
with this Agreement and the offering contemplated herein and that the Purchaser
has been advised to obtain independent legal counsel with respect to such
matters.

-13-



--------------------------------------------------------------------------------






Section 5.11    Survival of Representations and Warranties and Indemnification.
All representations and warranties made and indemnification provided hereunder
and in any document, certificate or statement delivered pursuant hereto or in
connection herewith shall survive the execution and delivery of this Agreement
and the other Transaction Documents, the purchase or transfer by the Purchaser
of any Note or portion thereof or interest therein, the payment of any Note and
the termination of this Agreement and shall continue in full force and effect
notwithstanding the termination of or under this Agreement or the other
Transaction Documents. All statements contained in any certificate or other
instrument delivered by or on behalf of the Issuer pursuant to this Agreement
shall be deemed representations and warranties of the Issuer under this
Agreement.
Section 5.12    Submission to Jurisdiction; Waivers. THE ISSUER AND THE
PURCHASER HEREBY IRREVOCABLY AND UNCONDITIONALLY:
(1)    SUBMITS FOR ITSELF AND ITS PROPERTY IN ANY LEGAL ACTION OR PROCEEDING
RELATING TO THIS AGREEMENT TO WHICH IT IS A PARTY, OR FOR RECOGNITION AND
ENFORCEMENT OF ANY JUDGMENT IN RESPECT THEREOF, TO THE NON-EXCLUSIVE GENERAL
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED STATES OF
AMERICA FOR THE SOUTHERN DISTRICT OF NEW YORK LOCATED IN NEW YORK COUNTY, AND
APPELLATE COURTS FROM ANY THEREOF;
(2)    CONSENTS THAT ANY SUCH ACTION OR PROCEEDING MAY BE BROUGHT IN SUCH COURTS
AND WAIVES ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE VENUE OF ANY
SUCH ACTION OR PROCEEDING IN ANY SUCH COURT OR THAT SUCH ACTION OR PROCEEDING
WAS BROUGHT IN AN INCONVENIENT COURT AND AGREES NOT TO PLEAD OR CLAIM THE SAME;
(3)    AGREES THAT SERVICE OF PROCESS IN ANY SUCH ACTION OR PROCEEDING MAY BE
EFFECTED BY MAILING A COPY THEREOF BY REGISTERED OR CERTIFIED MAIL (OR ANY
SUBSTANTIALLY SIMILAR FORM OF MAIL), POSTAGE PREPAID, TO SUCH PARTY AT ITS
ADDRESS SET FORTH IN SECTION 5.2 OR AT SUCH OTHER ADDRESS OF WHICH THE INDENTURE
TRUSTEE SHALL HAVE BEEN NOTIFIED PURSUANT THERETO; AND
(4)    AGREES THAT NOTHING HEREIN SHALL AFFECT THE RIGHT TO EFFECT SERVICE OF
PROCESS IN ANY OTHER MANNER PERMITTED BY LAW OR SHALL LIMIT THE RIGHT TO SUE IN
ANY OTHER JURISDICTION.

-14-



--------------------------------------------------------------------------------




Section 5.13    WAIVERS OF JURY TRIAL. THE ISSUER AND THE PURCHASER HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE EXTENT PERMITTED BY APPLICABLE
LAW, ANY RIGHT IT MAY HAVE TO TRIAL BY JURY IN ANY LEGAL ACTION OR PROCEEDING
RELATING DIRECTLY OR INDIRECTLY TO THIS AGREEMENT OR ANY OTHER DOCUMENT OR
INSTRUMENT RELATED HERETO AND FOR ANY COUNTERCLAIM THEREIN.
Section 5.14    Authorization for Indenture Trustee. The delivery to the
Indenture Trustee and the Purchasers of an opinion of counsel as described in
Section 4.11 of the Indenture with respect to each of the Irish Share Charge,
the Pledged Irish Profit Participating Note Assignment, any Deposit Account
Control Agreement or any Litigation Proceeds Account Control Agreement shall be
deemed to be conclusive authorization by the Purchasers on which the Indenture
Trustee may exclusively rely, and by its receipt of such an opinion of counsel
the Indenture Trustee shall be fully protected, in executing and delivering each
such agreement and any document or instrument contemplated thereby, without any
obligation to determine or confirm the advisability or suitability thereof on
behalf of the Purchasers.


    

-15-



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective officers as of the day and year first above
written.
EMERGENT CAPITAL, INC., as Issuer
By:    
Name:    
Title:    









[Note Purchase Agreement Signature Page]

--------------------------------------------------------------------------------




PURCHASER:


By:            
Name:    
Title:    




Address for Section 5.2 Notices:
                        
________________________________________
________________________________________
________________________________________
________________________________________






    
































    





[Note Purchase Agreement Signature Page – Purchaser]

--------------------------------------------------------------------------------















-i-





